Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Because this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on May 28, 2021 has been entered. 

Status of Claims
This action is in reply to the request for continued examination filed on May 28, 2021.
Claims 2-5 and 9-28 are cancelled.  
Claims 1 and 29 are amended.
Claims 1, 6-8, and 29-34 are currently pending and have been examined. 
Applicant’s remarks and arguments are addressed below.  

Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 
The following is a quotation of pre-AIA  35 U.S.C. § 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. § 112, sixth paragraph).  The presumption that 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.   
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. § 112, sixth paragraph).  The presumption that 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. § 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are found in Claim 1 and include: (1) “a compliance member database that … maintains data regarding trusted electronic compliance document originators;” (2) “a trusted electronic compliance document creation portal …;” (3) “a trusted electronic compliance document request manager …;” and (4) “a trusted electronic compliance document generator …..”
Because these claim limitations are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents 
If applicant does not intend to have these limitations interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.
Claim limitations (1) “a compliance member database that … maintains data regarding trusted electronic compliance document originators;” (2) “a trusted electronic compliance document creation portal …;” (3) “a trusted electronic compliance document request manager …;” and (4) “a trusted electronic compliance document generator ….” have been interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “that” coupled with functional language ((1) “maintains data …;” (2) “facilitates creation of at least some of the plurality of trusted electronic compliance documents …;” (3) “receives a user request for an indicated trusted electronic compliance document …;” (4) “provides access to the indicated electronic compliance document in response to the received request …”) without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  In other words, there is nothing in the language that would dictate any particular structure for performing the functions recited.
Because the claim limitations invoke 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, Claim 1 (and its dependents Claims 6-8) have been interpreted to cover the 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph limitations: a generic computer implementation, see at least Figure 1 teaching a networked computer system  
If Applicant wishes to provide further explanation or dispute the Examiner’s interpretation of the corresponding structure, Applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office Action. 
If Applicant does not intend to have the claim limitations treated under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112 , sixth paragraph, Applicant may amend the claims so that they will clearly not invoke 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, or present a sufficient showing that the claims recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-11, 15-19, and 29 are rejected under 35 U.S.C. § 103 as being unpatentable over Thomas (US 6,873,992) in view of Hahn-Carlson et al. (US 2003/0233286, hereinafter “Hahn-Carlson”).

Claim 1.  Thomas teaches: A system for providing a document provisioning service, comprising: 
a  member database that, in operation, maintains data regarding trusted electronic document originators (see column 9 lines 1-23 teaching that the application program is a database program; see also column 11 lines 41-51 teaching retrieving a template from an electronic storage location; see further Figure 1B feature 156 and Figure 2 feature 204);
a trusted electronic document database that, in operation, maintains on behalf of the trusted electronic document originators a plurality of trusted electronic documents that include information associated with parties to transactions and potential transactions (see Figure 1B feature 156);
a trusted electronic document creation portal that is communicatively coupled to the  member database component and to the trusted electronic document database and that, in operation, facilitates creation of at least some of the plurality of trusted electronic documents by at least some trusted electronic document originators (see Figure 2 feature 202 and column 5 lines 11-40 teaching the requester selecting a legal document template over a computer portal, i.e., the “document requestor’s machine 104” as taught in column 5 lines 5-10, noting that column 4 lines 17-43 teach that the machine 104 is a computer (portal) connected to a document server 102 (member database component/trusted electronic compliance document database) via the Internet 106 (communicative coupling) to create the document as explained in Figures 2 and 3), wherein a given trusted electronic document references information regarding one or more parties to a potential transaction and confers at least partial eligibility to participate in the potential transaction for at least one of the one or more parties (regarding that the electronic document references information regarding one or more parties to a potential transaction, see Figures 7A, 7B, and 8 as well as column 11 line 1 to column 9 line 23 noting the context of negotiation between a first and second party; see further Figures 9-11B and column 9 line 24 to column 15 line 20; regarding partial eligibility to participate in the potential transaction for one or more parties, see column 15 lines 2-4 teaching protecting the communications such as through password requirements or encryption schemes; see also Figure 7A feature 712 and column 11 lines 1-15 teaching that one party can access the system over a private network);
a trusted electronic document request manager that is communicatively coupled to the trusted electronic document database and that, in operation, receives a user request for an indicated trusted electronic document and determines whether the user request is directed to one or more of the maintained plurality of trusted electronic documents (see, e.g., column 5 lines 11-40 and Figure 2 feature 202 teaching a user requesting a legal document template); and
a trusted electronic document generator that is communicatively coupled to the trusted electronic document request manager and that in operation, when it is determined that the indicated trusted electronic document is one of the maintained plurality of trusted electronic documents, provides access to the indicated trusted electronic document in response to the received user request, wherein providing access to the indicated trusted electronic document includes modifying a copy of the indicated trusted electronic document to include at least some information referenced by the indicated trusted electronic document prior to the modification with respect to one or more of a group that includes an entity associated with the user request and a trusted electronic document originator associated with the indicated trusted electronic document (see, e.g., Figure 2 features 204, 206, 208, and 210 teaching modifying the template to include specific customization as desired by the user; see further column 5 lines 11-40 teaching substantially the same);
wherein, in operation, the trusted electronic document request manager provides, when it is determined that the user request is not directed to one or more of the maintained plurality of trusted electronic documents, a secure interface for creation of the indicated trusted electronic document via the trusted electronic document creation portal (regarding that the interface is secure, see column 15 lines 2-4 teaching protecting the communications such as through password requirements or encryption schemes; see also Figure 7A feature 712 and column 11 lines 1-15 teaching that one party can access the system over a private network; regarding creation of the document, see, e.g., Figures 2 and 3 and column 5 line 5 to column 6 line 38 teaching creating the document via the portal), wherein providing the secure interface for creation of the indicated trusted electronic document includes:
transmitting an electronic invitation over one or more computer networks to one or more trusted electronic document originators for use of the trusted electronic document creation portal (see column 15 lines 2-4; see also Figure 7A feature 712 and column 11 lines 13-15); and 
after transmitting the electronic invitation to the one or more trusted electronic document originators, receiving, via a software application that is associated with the document provisioning service and that is executing on a client computing device of the one or more trusted electronic document originators, information, including an image file that at least partially defines the indicated trusted electronic document from at least one of the one or more trusted electronic document originators (see column 15 lines 21-31 teaching that the invention can operate as a computer readable medium on a data storage device; see also, e.g., Figure 12 feature 1208 and column 9 lines 1-23 and lines 50-65 teaching a macro file executed by a word processing application operating on a web server or a coupled machine; see additionally, e.g., Figures 2 and 3 and column 5 line 5 to column 6 line 38 teaching creating or modifying the document via the portal by retrieving a template and filling it out in a customized manner based on guided questions; see further, e.g., column 15 lines 11-20 teaching that one example of received information includes a bitmap image of a party’s signature).
Examiner notes that to the extent that Thomas fails to teach that the document or system confers at least partial eligibility to participate in the potential transaction for one of the parties, which Examiner does not concede, Examiner nevertheless provides Hahn-Carlson for this feature.  Specifically, Hahn-Carlson teaches that particular contracts authorize the buyer to view and approve selected contracts (see Figure 3A feature 340; see also ¶s 59-60), which then can create a set of contract modification and negotiation steps between the buyer and seller (see Figure 3A features 350, 360, 362, 366, and 368; see also ¶s 61-63).  

Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of the contract document providing eligibility to participate in the potential transaction (as disclosed by Hahn-Carlson) to the known method and system of creating contracts from templates (as disclosed by Thomas), because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of the contract document providing eligibility to participate in the potential transaction to the known method and system of creating contracts from templates, because it is predictable that a contract can be limited to who can view it in a method of contract negotiation).  See also MPEP § 2143(I)(D).

Claim 6.  The combination of Thomas and Hahn-Carlson teaches the limitations of Claim 1.  Thomas further teaches: The system of claim 1, wherein the indicated trusted electronic document is one of a group that includes a tax exemption certificate, a tax withholding form, an excise license, a business license, and a certificate of insurance (see, e.g., column 10 lines 9-13).

Claim 7.  The combination of Thomas and Hahn-Carlson teaches the limitations of Claim 1.  Thomas further teaches: The system of claim 1, wherein the user request is received by the trusted electronic document request manager via a software application executing on a client computing device of a user associated with the user request (see column 15 lines 21-31 teaching that the invention can operate as a computer readable medium on a data storage device; see also, e.g., Figure 12 feature 1208 and column 9 lines 1-23 and lines 50-65 teaching a macro file executed by a word processing application operating on a web server or a coupled machine).

Claim 8.  The combination of Thomas and Hahn-Carlson teaches the limitations of Claim 1.  Thomas further teaches: The system of claim 1 wherein providing access to the indicated trusted electronic document further includes determining whether the modified copy of the indicated trusted electronic document is completed and, when it is determined that the modified copy of the indicated trusted electronic document is completed, forwarding the modified copy of the indicated trusted electronic document to one or more entities associated with the potential transaction (see column 14 lines 17-33; see also column 6 lines 20-38 and column 9 lines 60-65 .

Claim 29.  Thomas teaches: A system, comprising: 
one or more processors (see, e.g., Figure 1B and column 4 line 44 to column 5 line 4 teaching a document server 150); and
at least one memory, the memory including instructions that, upon execution by at least one of the one or more processors, cause the system to (see column 15 lines 21-30):
receive from a user an indication of a trusted electronic document, the indicated trusted electronic document referencing information regarding one or more parties to a potential transaction and imparting at least partial eligibility to participate in the potential transaction to at least one of the one or more parties (regarding that the electronic document references information regarding one or more parties to a potential transaction, see Figures 7A, 7B, and 8 as well as column 11 line 1 to column 9 line 23 noting the context of negotiation between a first and second party; see further Figures 9-11B and column 9 line 24 to column 15 line 20; regarding partial eligibility to participate in the potential transaction for one or more parties, see column 15 lines 2-4 teaching protecting the communications such as through password requirements or encryption schemes; see also Figure 7A feature 712 and column 11 lines 1-15 teaching that one party can access the system over a private network);
generate a request for the indicated trusted electronic document (see Figure 2 feature 202 and column 5 lines 11-40 teaching the requester selecting a legal document ;
provide, via a programmatic interface communicatively coupled to a trusted electronic document source, the generated request for the indicated trusted electronic document (see Figure 2 feature 202 and column 5 lines 11-40 teaching the requester selecting a legal document template and receiving that document and that the user then receives the document on the user’s machine 104 when the process is complete);
after receiving a copy of the indicated trusted electronic document from the trusted electronic document source, modify the copy of the indicated trusted electronic document based at least in part on data maintained by a provisioning service to include at least some of the referenced information regarding the one or more parties to the potential transaction, wherein the information regarding the one or more parties to the potential transaction was referenced by the indicated trusted electronic document prior to the modification (see, e.g., Figures 2 and 3 and column 5 line 5 to column 6 line 38 teaching modifying the document via the portal by retrieving a template and filling it out in a customized manner based on guided questions); and 
provide access to the modified copy of the trusted electronic document to the user (see also column 6 lines 20-38 and column 9 lines 60-65 as well as Figure 3 feature 312 teaching that once the document is created and completed it is provided to the requesters machine).
Examiner notes that to the extent that Thomas fails to teach that the document or system confers at least partial eligibility to participate in the potential transaction for one of the parties, including wherein the information regarding the one or more parties to the potential transaction was referenced by the indicated trusted electronic document prior to the modification, which Examiner does not concede, Examiner nevertheless provides Hahn-Carlson for this feature.  Specifically, Hahn-Carlson teaches that particular contracts authorize the buyer to view and approve selected contracts regarding the buyer (see Figure 3A feature 340; see also ¶s 59-60), which then can create a set of contract modification and negotiation steps between the buyer and seller (see Figure 3A features 350, 360, 362, 366, and 368; see also ¶s 61-63).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of the contract document providing eligibility to participate in the potential transaction (as disclosed by Hahn-Carlson) to the known method and system of creating contracts from templates (as disclosed by Thomas).  One of ordinary skill in the art would have been motivated to apply the known technique of the contract document providing eligibility to participate in the potential transaction because that way the buyer party would view only those contracts for which it had the operational right or authorization level to do so (see Hahn-Carlson ¶ 60).  
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of the contract document providing eligibility to participate in the potential transaction (as disclosed by Hahn-Carlson) to the known method and system of creating contracts from templates (as disclosed by Thomas), because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective See also MPEP § 2143(I)(D).

Claims 30-31 are rejected under 35 U.S.C. § 103 as being unpatentable over Thomas in view of Hahn-Carlson and further in view of Papa et al. (US 2015/0220649, hereinafter “Papa”).

Claim 30.  The combination of Thomas and Hahn-Carlson teaches the limitations of Claim 29.  That combination fails to teach, however, Papa teaches: wherein the instructions that, upon execution by at least one of the one or more processors, further cause the system to: 
maintain data regarding the regulatory or other information regarding multiple jurisdictions with respect to each of the multiple types of trusted electronic documents (see ¶ 164 teaching that certain evidence may be required of a given jurisdiction); 
associate appropriate factors for each type of trusted electronic document for each of the multiple jurisdictions based on the data regarding regulatory or other information regarding multiple jurisdictions (see ¶ 164 teaching certain evidence may be required for a given jurisdiction, and these evidentiary requirements may be met by retrieval of stored documents in the system); 
after receiving a copy of the indicated trusted electronic document from the trusted electronic document source and before the providing access to the modified copy of the trusted electronic document to the user, complete modification of the copy of the indicated trusted electronic document according to additional information indicated by a factor associated with the indicated trusted electronic document based on the associated appropriate factors for each type of trusted electronic document for each of the multiple jurisdictions (see ¶ 164 teaching that after receiving a copy of the new articles of incorporation, the information is compiled and associated with the articles of incorporation).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of maintaining data for completing a legal document and supporting materials (as disclosed by Papa) in the known method and system of facilitating document creation (as disclosed by Thomas and Hahn-Carlson).  One of ordinary skill in the art would have been motivated to apply the known technique of maintaining data for completing a legal document and supporting materials so that the appropriate materials may be prepared and submitted to the appropriate authorities for legal (see Papa ¶ 164).  
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of maintaining data for completing a legal document and supporting materials (as disclosed by Papa) in the known method and system of facilitating document creation (as disclosed by Thomas and Hahn-Carlson), because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the claimed elements were known in the prior art and one skilled in the art could have See also MPEP § 2143(I)(D).  

Claim 31.  The combination of Thomas, Hahn-Carlson, and Papa teaches the limitations of Claim 30.  Papa further teaches: The non-transitory computer-readable storage medium of claim 30, wherein the indicated trusted electronic document does not expressly reference the information indicated by the factor associated with the indicated trusted electronic document (see ¶ 164 teaching that the information required by the jurisdiction is other information such as previously filed articles of incorporation, i.e., not specifically put into the electronic compliance document of the new articles of incorporation).

Claim 32 is rejected under 35 U.S.C. § 103 as being unpatentable over Thomas in view of Papa and further in view of Soloway (US 2011/0179110).

Claim 32.  The combination of Thomas, Hahn-Carlson, and Papa teaches the limitations of Claim 30.  That combination fails to teach, however, Soloway teaches: The non-transitory computer-readable storage medium of claim 30, wherein the information indicated by the factor associated with the indicated trusted electronic document is regarding a reason or class for tax-exempt status for one or more of the potential transaction and the one or more parties that is allowed by a jurisdiction to which the indicated trusted electronic document is applicable (see ¶ 364 teaching a template selection interface that includes whether or not the organization is a qualified tax-exempt organization).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of using tax-exempt status as a legal compliance factor (as disclosed by Soloway) as one of the legal jurisdiction based requirements as taught in the legal compliance feature (as taught by Papa), both in the known method and system of facilitating document creation (as disclosed by Thomas and Hahn-Carlson).  One of ordinary skill in the art would have been motivated to apply the known technique of using tax-exempt status as a legal compliance factor because templates can indicate whether or not a party qualifies as a tax-exempt organization (see Soloway ¶ 364).  
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of using tax-exempt status as a legal compliance factor (as disclosed by Soloway) as one of the legal jurisdiction based requirements as taught in the legal compliance feature (as taught by Papa), both in the known method and system of facilitating document creation (as disclosed by Thomas and Hahn-Carlson), because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to See also MPEP § 2143(I)(D).

Claims 33 and 34 are rejected under 35 U.S.C. § 103 as being unpatentable over Thomas in view of Papa.

Claim 33.  Thomas teaches: A system, comprising: 
one or more processors (see, e.g., column 15 lines 21-30 teaching a computer system that reads executable code; see also column 2 line 63 to column 3 line 8); and
at least one memory, the memory including instructions that, upon execution by at least one of the one or more processors, cause the system to (see, e.g., column 15 lines 21-30 teaching a computer system that reads executable code; see also column 2 line 63 to column 3 line 8; see further, e.g., Figure 12 feature 1208 and column 9 lines 1-23 and lines 50-65 teaching a macro file executed by a word processing application operating on a web server or a coupled machine):
receive information from a user (see, e.g., column 6 lines 54-59 teaching the system waiting to receive a selection from the user; see also column 8 lines 7-21 and 36-42 teaching receiving information from a user such as requests for legal documents and information for the legal documents; see further column 9 lines 34-45 teaching receiving a request for custom documentation);
determine whether the received information is a request for a trusted electronic compliance document (see Figure 2 feature 202 and column 5 lines 11-40 teaching the requester selecting a legal document template over a computer portal, i.e., the “document requestor’s machine 104” as taught in column 5 lines 5-10, noting that column 4 lines 17-43 teach that the machine 104 is a computer (portal) connected to a document server 102 (member database component/trusted electronic compliance document database) via the Internet 106 (communicative coupling) to create the document as explained in Figures 2 and 3);
in response to a determination that the information is not a request for a trusted electronic compliance document, determine whether the received information is a request for user information (this is addressed below);
in response to a determination that the information is not a request for user information, determine whether the received information is a request to define an indicated trusted electronic document (see at least column 5 lines 11-40 teaching a request for a specific electronic document type); and
in response to a determination that the information is a request to define an indicated trusted electronic document (see at least column 5 lines 11-40 teaching selecting a particular legal document template):
authenticate an originator requesting to define the trusted electronic document (see column 15 lines 2-4 noting that the communications can be authenticated via password or encryption);
direct the authenticated originator to a secure interface for creation of the indicated trusted electronic document (see at least column 5 lines 11-40 teaching selecting a particular legal document template and then creating a customized format of it by answering a set of questions);
accept an existing file in a graphical document format (see at least column 5 lines 11-40 teaching selecting a particular legal document template, i.e., an existing file in a graphical document format); 
automatically modify the existing file for facilitating future use of the existing file by including in the existing file one or more types of modifiable data fields within existing file (see at least column 5 lines 11-40 teaching selecting a particular legal document template and then modifying the existing file for future use by modifying parts of the file based on answering a set of questions); and
automatically establish form mappings and document-specific preferences of the document originator regarding data structures or data fields to be associated with the existing file to define the indicated trusted electronic document (see at least column 5 lines 11-40 teaching that there is logic associated with a question set that goes with each legal document type that provides data and customizes the file with data fields to be associated with the existing file and thus defines the trusted electronic document).
Thomas fails to teach that the document is a compliance document, any authentication of the originator, or in response to a determination that the information is not a request for a trusted electronic compliance document, determine whether the received information is a request for user information.  Nevertheless, such features are taught in analogous prior art.  Specifically, Papa teaches such features.  Papa teaches that the document is a compliance in response to a determination that the information is not a request for a trusted electronic compliance document, determine whether the received information is a request for user information (see ¶ 144 teaching that before a user can ever access the system, the user must create an account and wait for an email with invitation to join the system).  Papa is similar to Thomas and the instant application because it relates to the electronic creation and modification of legal documents (see, e.g., Papa ¶ 139).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of authenticating a user before the user originates a compliance document (as disclosed by Papa) in the known method and system of facilitating document creation (as disclosed by Thomas).  One of ordinary skill in the art would have been motivated to apply the known technique of authenticating a user before the user originates a compliance document to ensure that a user may not access the system without due authorization (see Papa ¶ 145).  
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of authenticating a user before the user originates a See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of authenticating a user before the user originates a compliance document in the known method and system of facilitating document creation).  See also MPEP § 2143(I)(D).  

Claim 34.  The combination of Thomas and Papa teach the limitations of Claim 33.  Thomas further teaches: The system of claim 33 in which the instructions, upon execution by at least one of the one or more processors, further cause the system to:
receive additional information from the user (see, e.g., column 13 line 4 to column 14 line 61 and Figures 11A and B teaching a negotiation server processing a negotiation between two or more parties where information is received from one user to start the process);
determine whether the received additional information is a request for a trusted electronic compliance document (see, e.g., column 13 line 4 to column 14 line 61 and Figures 11A and B teaching a negotiation server processing a negotiation between two or more parties where information is received regarding a specific document for the ;
in response to a determination that the information is a request for a trusted electronic compliance document, determine whether the request specifies a unique trusted electronic document and is not specifying criteria corresponding to multiple trusted electronic documents that satisfy particular criteria (see, e.g., column 13 line 4 to column 14 line 61 and Figures 11A and B teaching a negotiation server processing a negotiation between two or more parties where information is received regarding the particular document subject to the negotiation and not any other documents);
in response to a determination that the request specifies a unique trusted electronic document and is not specifying criteria corresponding to multiple trusted electronic documents that satisfy particular criteria, determine whether the specified trusted electronic document is within a database of trusted electronic compliance documents (see, e.g., column 13 line 4 to column 14 line 61 and Figures 11A and B teaching a negotiation server processing a negotiation between two or more parties and in particular block 1106 and column 13 lines 45-53 where the particular document within the database is sent to the second party);
in response to a determination that the specified trusted electronic document is not within the database of trusted electronic compliance documents, determine whether a trusted electronic document originator user associated with the specified trusted electronic document is registered as an account holder of a system maintaining the database of trusted electronic compliance documents (see column 15 lines 2-4 teaching requiring passwords for the negotiation); and

in response to a determination that the trusted electronic document originator user associated with the specified trusted electronic document is not registered as an account holder of a system maintaining the database of trusted electronic compliance documents, send an invitation to the trusted electronic document originator user associated with the specified trusted electronic document to register as a user, in which the invitation includes electronic hyperlinks, authentication information, or other information facilitating the registration of the associated originator, and in addition includes information facilitating the creation of the specified trusted electronic compliance document by the associated originator (see ¶ 144 teaching the creation of the user account if a user does not yet have one, including sending the user an invitation by email).

Response to Arguments
Applicant’s arguments have been fully considered.  In the remarks, Applicant specifically addresses the following:
Claim Interpretation - 35 U.S.C. § 112(f): 
In the previous office action, Examiner asserted that four limitations from independent Claim 1 triggered interpretation of § 112(f) despite expressly using “means for” or “step for.”  Applicant argues that Examiner’s analysis was incorrect (see Remarks page 8).  This argument is not persuasive because it is conclusory and lacks any analysis.  Thus, it does not, in any way, rebut Examiner’s findings.  Therefore, the interpretation is maintained.  
Claim Rejections - Prior Art:
Regarding the application of the prior art to the claims, Applicant makes five main arguments (see Remarks pages 8-13).  The first argument is that Thomas fails to teach wherein a given trusted electronic document … confers at least partial eligibility to participate in the potential transaction for at least one of the one or more parties (see Remarks pages 8-9).  This argument is not persuasive because Thomas does teach such a feature (see column 14 line 62 to column 15 line 4 teaching protecting the communications in a negotiation over the electronic document such as through password requirements or encryption schemes; see also Figure 7A feature 712 and column 11 lines 1-15 teaching that one party can access the system over a private network).  In other words, Thomas teaches that when parties are negotiating over an electronic document, i.e., participating in the potential transaction is the same as negotiating a contract, they can be given passwords or encryption schemes to participate in the system to perform the negotiation.  While Applicant argues that the document template itself does not confer eligibility, Examiner would dispute that, because being a negotiating party means that you are able to modify the document.  That status gets you the eligibility to participate in the transaction.  As stated in Thomas, different electronic means “signal a party to access the web site for further negotiating of the electronic document” (see column 14 line 66-column 15 line 2).  Examiner further notes that nowhere in Applicant’s disclosure is it explained how the document in this instant application confers the partial eligibility on the user.  Therefore, it is not known how, if at all, Applicant’s invention would operate differently than the prior art such as Thomas.  Nevertheless, Examiner notes that for the purpose of compact prosecution this argument is now moot in light of the new grounds of rejection utilizing Hahn-Carlson to teach 
The second argument is that Thomas fails to teach modifying a copy of the indicated trusted electronic document to include at least some information referenced by the indicated trusted electronic document with respect to one or more of a group that includes an entity associated with the user request and a trusted electronic document originator associated with the indicated trusted electronic document (see Remarks page 9).  This argument is not persuasive because Thomas does teach such a limitation (see, e.g., Figure 2 features 204, 206, 208, and 210 teaching modifying the template to include specific customization as desired by the user; see further column 5 lines 11-40 teaching substantially the same).  In other words, Thomas teaches that the template can be modified information referenced by a user (i.e., a user request or document originator).  Applicant argues that Thomas discusses “responses” but “is silent regarding what these responses are,” but this fails to relate to whether or not Thomas teaches modifying the document.  Any change to a document template is performing the “modifying of a copy” of the document, and at least one of the parties would be referenced by the document before the modification.  Thus, when Thomas teaches modifying the template based on answers to questions, the information provided to modify the document is “referenced by the indicated trusted electronic document” in the sense that it is part of the indicated trusted electronic document.  Therefore, this argument is not persuasive.    
The third argument is that Thomas fails to teach when it is determined that the user request is not directed to one or more of the maintained plurality of trusted electronic documents, a secure interface for creation of the indicated trusted electronic document via the trusted electronic document creation portal (see Remarks page 9).  This argument is not persuasive because Thomas does teach the limitation (regarding that the interface is secure, see column 15 lines 2-4 teaching protecting the communications such as through password requirements or encryption schemes; see also Figure 7A feature 712 and column 11 lines 1-15 teaching that one party can access the system over a private network; regarding creation of the document, see, e.g., Figures 2 and 3 and column 5 line 5 to column 6 line 38 teaching creating the document via the portal if there are no customized templates).  In other words, Thomas teaches a secure interface for the creation of an electronic document in a web portal if there are no customized templates, i.e., when it is determined that the request is not directed to one or more maintained trusted electronic documents.  Applicant now argues that Thomas fails to teach “providing access to the indicated trusted electronic document includes modifying a copy of the indicated trusted electronic document to include at least some information referenced by the indicated trusted electronic document prior to the modification with respect to one or more of a group that includes an entity associated with the user request and a trusted electronic document originator associated with the indicated trusted electronic document” (emphasis in original).  As noted in the argument above, any “modification” is a partial change that would thus include “at least some information referenced by the indicated trusted electronic document.”  For example, if a contract for sale includes a buyer and a seller, the terms may be negotiated but will still reference a buyer and a seller throughout.  Examiner notes that the newly cited reference Hahn-Carlson teaches such contract negotiation in at least paragraphs 59-63.  Thus, these arguments are not persuasive.     
The fourth argument is that Thomas fails to teach the limitations of independent Claim 
The fifth argument is that Papa fails to teach, in dependent Claim 30, “after receiving a copy of the indicated trusted electronic document from the trusted electronic document source and before the providing access to the modified copy of the trusted electronic document to the user, complete modification of the copy of the indicated trusted electronic document according to additional information indicated by a factor associated with the indicated trusted electronic document based on the associated appropriate factors for each type of trusted electronic document for each of the multiple jurisdictions” (see Remarks pages 11-12).  This argument is not persuasive because paragraph 164 of Papa does, in fact, teach amending the certificate of incorporation (“and generate an amendment document to amend the number of authorized shares”).    
Thus, because Applicant’s arguments are not persuasive, the rejection is maintained.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN P MINCARELLI whose telephone number is (571)270-5909.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M. Zeender can be reached at (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/JAN P MINCARELLI/Primary Examiner, Art Unit 3627